
	

113 S430 IS: Veterans Small Business Opportunity and Protection Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 430
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Heller (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance
		  treatment of certain small business concerns for purposes of Department of
		  Veterans Affairs contracting goals and preferences, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Small Business Opportunity
			 and Protection Act of 2013.
		2.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs for small businesses owned by veterans of small businesses after death
			 of disabled veteran owners
			(a)In
			 generalSection 8127(h) of
			 title 38, United States Code, is amended—
				(1)in paragraph (3),
			 by striking rated as and all that follows through
			 disability. and inserting a period; and
				(2)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
					
						(C)The date that—
							(i)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as 100 percent disabling
				or who dies as a result of a service-connected disability, is 10 years after
				the date of the veteran's death; or
							(ii)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as less than 100 percent
				disabling who does not die as a result of a service-connected disability, is
				three years after the date of the veteran's
				death.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to contracts awarded on or after such date.
			3.Treatment of
			 businesses after deaths of servicemember-owners for purposes of Department of
			 Veterans Affairs contracting goals and preferences
			(a)In
			 generalSection 8127 of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
				(2)by inserting
			 after subsection (h) the following new subsection (i):
					
						(i)Treatment of
				businesses after death of servicemember-Owner(1)If a member of the
				Armed Forces owns at least 51 percent of a small business concern and such
				member is killed in line of duty in the active military, naval, or air service,
				the surviving spouse or dependent of such member who acquires such ownership
				rights in such small business concern shall, for the period described in
				paragraph (2), be treated as if the surviving spouse or dependent were a
				veteran with a service-connected disability for purposes of determining the
				status of the small business concern as a small business concern owned and
				controlled by veterans for purposes of contracting goals and preferences under
				this section.
							(2)The period referred to in paragraph
				(1) is the period beginning on the date on which the member of the Armed Forces
				dies and ending on the date as follows:
								(A)In the case of a surviving spouse, the
				earliest of the following dates:
									(i)The date on which the surviving
				spouse remarries.
									(ii)The date on which the surviving
				spouse relinquishes an ownership interest in the small business concern and no
				longer owns at least 51 percent of such small business concern.
									(iii)The date that is ten years after
				the date of the member's death.
									(B)In the case of a dependent who is not
				a spouse, the earliest of the following dates:
									(i)The date on which the surviving
				dependant relinquishes an ownership interest in the small business concern and
				no longer owns at least 51 percent of such small business concern.
									(ii)The date that is ten years after
				the date of the member's
				death.
									.
				(b)Effective
			 dateSubsection (i) of section 8127 of title 38, United States
			 Code (as added by subsection (a) of this section), shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to the deaths
			 of members of the Armed Forces occurring on or after such date.
			
